Citation Nr: 0722319	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy, as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.   He was awarded the Vietnam Service and 
Vietnam Campaign Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  

The veteran appeared before the undersigned and testified 
regarding his symptomatology.  A transcript is of record.

The issue of entitlement to special monthly compensation for 
loss of use of a creative organ is referred to the RO for the 
appropriate action.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, prostate 
cancer, status post radical prostatectomy, was incurred in 
service. 


CONCLUSION OF LAW


Prostate cancer, status post radical prostatectomy, was 
incurred in active service. 38 U.S.C.A. §§ 1110, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Background and Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, prostate cancer shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this case, the service medical records are negative for 
any complaints, treatment, or diagnosis of a prostate 
disorder.  Significantly, the veteran was diagnosed with 
prostate cancer in 2000, and he underwent a radical 
prostatectomy in August 2000.  

The veteran has submitted evidence in the form of a travel 
voucher documenting the fact that while in transit to 
Thailand, he landed in the Republic of Vietnam on July 1, 
1969.  The veteran testified that he disembarked from the 
plane while awaiting further air travel.  The Board finds his 
testimony credible.  There is no affirmative evidence to 
establish that the veteran was not exposed to herbicides 
during that service.  Accordingly, exposure to herbicides is 
presumed.  38 C.F.R. § 3.307.

Given the above facts prostate cancer, status post radical 
prostatectomy, is presumed to have been incurred inservice.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  
Accordingly, service connection for prostate cancer, status 
post radical prostatectomy, is granted.


ORDER


Entitlement to service connection for prostate cancer, status 
post radical prostatectomy, is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


